Citation Nr: 0501446	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  01-07 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a 10 percent disability rating for multiple 
noncompensable service connected disabilities under 38 C.F.R. 
§ 3.324.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to November 
1968, and from December 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the benefits sought on 
appeal.  The veteran appealed, and in July 2003, the Board 
remanded the claim for additional development.  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are 
allergies, and cutaneous leishmaniasis, each of which is 
rated as noncompensably disabling.

2.  The veteran's service-connected disabilities are not of 
such a nature or severity as to interfere with normal 
employability.


CONCLUSION OF LAW

A 10 percent evaluation for multiple noncompensable service-
connected disabilities under the provisions of 38 C.F.R. § 
3.324 is not warranted.  38 C.F.R. § 3.324 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's November 2000 decision, the statement of 
the case (SOC), and a supplemental statements of the case 
(SSOC), that the evidence did not show that the criteria for 
a 10 percent evaluation for multiple noncompensable service-
connected disabilities under the provisions of 38 C.F.R. § 
3.324 had been met.  The October 2004 SSOC contained the full 
text of 38 C.F.R. § 3.159.  In addition, in a letter, dated 
in March 2004 (hereinafter "VCAA letter"), the RO notified 
the appellant of the information and evidence the RO would 
obtain and the information and evidence the appellant was 
responsible to provide.  The Board concludes that the 
discussions in the VCAA letter, the RO's decision, the SOC 
and the SSOC, adequately informed the appellant of the 
information and evidence needed to substantiate his claim, 
thereby meeting the notification requirements of the VCAA.  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding the content of the VCAA letter, the Board notes 
that in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I) the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  The Court stated that this new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
in its stead.  For purposes of the Board's VCAA analysis of 
the issue on appeal, Pelegrini II did not alter Pelegrini I 
in any significant respect.  

In this case, in the VCAA letter, the appellant was notified 
that VA would make reasonable efforts to help him to obtain 
all relevant records held by any Federal agency, to include 
service medical records, as well as medical records from any 
VA hospital (including private facilities where VA authorized 
treatment), and the Social Security Administration.  He was 
further notified that VA would make reasonable efforts on his 
behalf to obtain records not held by a Federal agency, to 
include records from State or local governments, private 
doctors and hospitals, or current or former employers.  He 
was notified that it was still his responsibility to make 
sure that non-Federal records were received by VA.  See 
38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) 
(2004).  In the letter, the appellant was requested to 
identify all relevant treatment and to complete 
authorizations (VA Forms 21-4142) for all evidence that he 
desired VA to attempt to obtain.  There is no record of a 
reply that is responsive to the VCAA letter.  The RO 
subsequently obtained additional evidence that has been 
associated with the claims file.  

The contents of the VCAA letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
to include the "fourth element."  See Pelegrini II, at 120.  
Therefore, the claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.

The Board also notes that the VCAA letter was sent to the 
veteran after the RO's November 2000 decision that is the 
basis for this appeal.  As noted in Pelegrini II, the plain 
language of 38 U.S.C.A. § 5103(a) requires that this notice 
be provided relatively soon after VA receives a complete or 
substantially complete application for benefits; thus, the 
Court held that under section 5103(a), a service-connection 
claimant must be given notice before an initial unfavorable 
RO decision on the claim.  

In this case, however, the unfavorable RO decision that is 
the basis of this appeal was decided prior to the enactment 
of the VCAA.  In such cases, there is no error in not 
providing notice specifically complying with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred.  Id.  Rather, the 
appellant is to be given proper subsequent VA process, and 
the Board is to make findings on  the completeness of the 
record or on other facts permitting the Court to make a 
conclusion of lack of prejudice from improper notice.  Id.  

In this case, the VCAA letter was provided by the AOJ prior 
to the transfer and certification of the appellant's case to 
the Board, and the content of the letter fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the VCAA letter was sent, the case was 
readjudicated and in October 2004 a Supplemental Statement of 
the Case was provided to the appellant.  In summary, the 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notice.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Here, the RO 
satisfied its duty to assist the appellant by obtaining the 
veteran's available service, VA, and non-VA medical records.  
The Board concludes, therefore, that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of this duty could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  



II.  Ten Percent Evaluation Under 38 C.F.R. § 3.324

The veteran argues that a 10 percent evaluation for multiple 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324 is warranted.  He argues that 
he has lost approximately 57 days from work since 1999, taken 
either as vacation or sick days.  See veteran's substantive 
appeal, received in September 2001.  

Where a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the rating schedule, a 10 percent evaluation may be assigned, 
but not in combination with any other rating.  38 C.F.R. § 
3.324 (2004).

The veteran's service-connected disabilities are allergies, 
and cutaneous leishmaniasis, each of which is rated as 
noncompensably disabling.  His allergies have been evaluated 
under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6522 (allergic 
or vasomotor rhinitis).  See 38 C.F.R. § 4.20 (2004); see 
also Lendenmann v. Principi, 3 Vet. App. 345 (1992); Pernorio 
v. Derwinski, 2 Vet. App. 625 (1992).  His cutaneous 
leishmaniasis has been evaluated under 38 C.F.R. § 4.118, DC 
7808.  

The evidence includes VA outpatient treatment and examination 
reports, dated between 1999 and 2004, and private medical 
reports, dated between 1999 and 2003.  The VA outpatient 
treatment reports show that in May 2000, the veteran had been 
asked to refrain from any manual work due to musculoskeletal 
pain.  In September 2000, the veteran complained of a blocked 
or runny nose one to two times per year.  His diagnoses 
included recurrent rhinitis for which Beconase was 
prescribed.  See September 2000 VA outpatient treatment 
report; see also October 2001 report (noting multiple severe 
allergies to food as well as perennial rhinitis); April and 
September of 2003 reports (showing treatment for allergic 
rhinitis).  A November 2002 report indicates that the veteran 
worked at multiple jobs, to include a job at a military 
arsenal as well as his own swimming pool business.  He 
complained of being dyspneic when exposed to chlorine, but 
denied any other systemic complaints.  A June 2004 report 
notes complaints of nasal congestion and occasional 
dizziness, with impressions that included allergic rhinitis 
for which two types of medication were prescribed.  

Reports from Dr. Andrew Brown, dated between 1999 and 2004, 
contain findings of a healing ulcer on the wrist (1999) and 
Dr. Brown's conclusion that the veteran had "multiple 
chemical sensitivities" as a result of his service, to 
include being highly sensitive to petroleum products.  
(letter of March 2004).  Dr. Brown's reports show ongoing 
treatment for allergic rhinitis and/or "chemical 
sensitivity" beginning in December 2002.  

A letter from the veteran's employer (a military arsenal), 
dated in May 2003, states that for the period from January 1, 
2000 to April 25, 2003, the veteran took 352 hours of sick 
leave and 521 hours of vacation leave, as well as 8 hours of 
unpaid leave.  

The Board has determined that the claim must be denied.  The 
evidence shows that the veteran has periodically received 
treatment for allergic rhinitis.  The veteran works at a 
military arsenal, and he has also reported that he has his 
own swimming pool service.  He is shown to have taken 352 
hours of sick leave, and 521 hours of vacation leave, as well 
as 8 hours of unpaid leave over a period of about three years 
and four months (i.e., from January 2000 to April 2003).  
However, there is no medical or objective evidence 
associating the use of any leave time with the veteran's 
allergies or his cutaneous leishmaniasis.  In addition, the 
claims file does not contain a competent opinion, or other 
persuasive evidence, showing that either the veteran's 
allergies, or his cutaneous leishmaniasis, interfere with 
normal employability.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.

The Board has considered the written testimony of the 
veteran, and the lay statements.  The Board points out that, 
although a lay person is competent to testify only as to 
observable symptoms, see Falzone v. Brown, 8 Vet. App. 398, 
403 (1995), a layperson is not competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  In this 
case, the Board has determined that the medical evidence is 
more probative of the issue, and that it outweighs the lay 
statements.  Accordingly, the veteran's claim must be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107 (West 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

 
ORDER

A 10 percent evaluation for multiple noncompensable service-
connected disabilities under the provisions of 38 C.F.R. § 
3.324 is denied.


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


